 


109 HR 533 IH: Voting Opportunity and Technology Enhancement Rights Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 533 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Conyers (for himself, Mrs. Jones of Ohio, Ms. Jackson-Lee of Texas, Ms. Lee, Mr. Van Hollen, Mr. McDermott, Mr. Payne, Mr. Kucinich, Mr. Frank of Massachusetts, Ms. Waters, Ms. Woolsey, Mr. Weiner, Mr. Clay, Mr. Owens, Mr. Fattah, Mr. Jackson of Illinois, Ms. Zoe Lofgren of California, Ms. DeLauro, Ms. Corrine Brown of Florida, Mr. Cummings, Ms. Norton, Mr. Oberstar, Ms. Carson, Mr. Thompson of Mississippi, Mr. Butterfield, and Mrs. Capps) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Help America Vote Act of 2002 to protect voting rights and to improve the administration of Federal elections, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Voting Opportunity and Technology Enhancement Rights Act of 2005. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and purposes 
Sec. 3.  Enhanced protections against voter intimidation, threats, coercion, and deception 
Sec. 4. National Federal write-in absentee ballot 
Sec. 5. Verified ballots; preservation 
Sec. 6. Requirements for counting provisional ballots 
Sec. 7. Minimum required voting systems and poll workers in polling places 
Sec. 8. Election day registration 
Sec. 9. Integrity of voter registration list 
Sec. 10. Early voting 
Sec. 11. Acceleration of study on election day as a public holiday 
Sec. 12. Improvements to voting systems 
Sec. 13. Voter registration 
Sec. 14. Establishing voter identification 
Sec. 15. Impartial administration of elections 
Sec. 16. Strengthening the Election Assistance Commission 
Sec. 17. Additional protections to ensure fair administration of Federal elections 
Sec. 18. Authorization of appropriations 
Sec. 19. Effective date   
2.Findings and purposes 
(a)FindingsCongress makes the following findings: 
(1)The right of all eligible citizens to vote and have their vote counted is the cornerstone of a democratic form of government and the core precondition of government of the people, by the people, and for the people. 
(2)The right of citizens of the United States to vote is a fundamental civil right guaranteed under the United States Constitution. 
(3)Congress has an obligation to reaffirm the right of each American to have an equal opportunity to vote and have that vote counted in Federal elections, regardless of color, ethnicity, disability, language, or the resources of the community in which they live. 
(4)Congress has an obligation to ensure the uniform and nondiscriminatory exercise of that right by removing barriers in the form of election administration procedures and technology and insufficient and unequal resources of State and local governments. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To secure the opportunity to participate in democracy for all eligible American citizens by establishing a national Federal write-in absentee ballot for Federal elections. 
(2)To expand and establish uniform and nondiscriminatory requirements and standards to remove administrative procedural barriers and technological obstacles to casting a vote and having that vote counted in Federal elections. 
(3)To expand and establish uniform and nondiscriminatory requirements and standards to provide for the accessibility, accuracy, verifiability, privacy, and security of all voting systems and technology used in Federal elections. 
(4)To provide a Federal funding mechanism for the States to implement the requirements and standards to preserve and protect voting rights and the integrity of Federal elections in the United States. 
3. Enhanced protections against voter intimidation, threats, coercion, and deception 
(a)Prohibiting Unfair and Deceptive Acts and Practices Affecting Voting in Federal Elections 
(1)Declaration of unlawfulness; power to prohibit unfair practices 
(A)In generalIt shall be unlawful for any person to engage in unfair or deceptive acts or practices in or affecting voting in Federal elections, and the Attorney General is hereby empowered and directed to prevent persons, partnerships, or corporations from using unfair or deceptive acts or practices in or affecting voting in Federal elections. 
(B)Proceeding by attorney generalWhenever the Attorney General shall have reason to believe that any such person, partnership, or corporation has been or is using any unfair or deceptive act or practice in or affecting voting, he shall issue and serve upon such person, partnership, or corporation a complaint stating its charges in that respect and containing a notice of a hearing upon a day and at a place therein fixed at least 7 days after the service of said complaint. The person, partnership, or corporation so complained of shall have the right to appear at the place and time so fixed and show cause why an order should not be entered by the Attorney General requiring such person, partnership, or corporation to cease and desist from the violation of the law so charged in said complaint. If upon such hearing the Attorney General shall be of the opinion that the method of competition or the act or practice in question is prohibited by this subchapter, it shall make a report in writing in which it shall state its findings as to the facts and shall issue and cause to be served on such person, partnership, or corporation an order requiring such person, partnership, or corporation to cease and desist from using such method of competition or such act or practice. 
(C)PenaltyAny person, partnership, or corporation who violates an order of the Attorney General under this paragraph after it has become final, and while such order is in effect, shall be fined in accordance with title 18, United States Code. Each separate violation of such an order shall be a separate offense. 
(D)Civil action by aggrieved personA person who is aggrieved by a violation of this section may, in a civil action, obtain declaratory and injunctive relief with respect to the violation. The court in an action under this subsection may award the prevailing party (other than the United States) reasonable attorneys fees, including litigation expenses and expert witness fees, as part of the costs; fees may be awarded to a prevailing defendant only when a plaintiff’s civil action is shown to be frivolous, unreasonable, or without foundation. The Attorney General may intervene as a party in a civil action brought under this subsection. 
(2)Documentary evidence; subpoena power 
(A)In generalFor the purposes of this subsection the Attorney General shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person, partnership, or corporation being investigated or proceeded against; and the Attorney General shall have power to require by subpoena the attendance and testimony of witnesses and the production of all such documentary evidence relating to any matter under investigation. 
(B)PenaltiesAny person who shall neglect or refuse to attend and testify, or to answer any lawful inquiry or to produce any documentary evidence under this subsection, if in his power to do so, in obedience to an order of a District Court of the United States directing compliance with the subpoena or lawful requirement of the Attorney General shall be guilty of an offense and upon conviction thereof by a court of competent jurisdiction shall be fined in accordance with title 18, United States Code, or imprisoned for not more than one year, or both. 
(3)Unfair or deceptive acts or practices rulemaking proceedingsThe Attorney General shall— 
(A)review information and receive complaints alleging unfair or deceptive acts or practices in or affecting voting in Federal elections;  
(B)make public through the Internet, radio, television, and newspaper advertisements information on the responsibilities, contact information and complaint procedures of the Attorney General under this section;  
(C)prescribe interpretive rules and general statements of policy with respect to unfair or deceptive acts or practices in or affecting voting; and 
(D)prescribe rules which define with specificity acts or practices which are unfair or deceptive acts or practices in or affecting voting (within the meaning of paragraph (1)), including but not limited to so-called caging or selective use of poll and registration challenges. Rules under this subsection shall include requirements prescribed for the purpose of preventing such acts or practices on a proactive basis. 
(4)Civil actions for violations of rules and cease and desist orders respecting unfair or deceptive acts or practices 
(A)Suits against persons, partnerships, or corporations; jurisdiction; relief for dishonest or fraudulent acts 
(i) If any person, partnership, or corporation violates any rule under this subchapter respecting unfair or deceptive acts or practices (within the meaning of paragraph (1)), then the Attorney General may commence a civil action against such person, partnership, or corporation for relief under this subsection in a United States District Court or in any court of competent jurisdiction of a State. 
(ii)If any person, partnership, or corporation engages in any unfair or deceptive act or practice (within the meaning of paragraph (1)) with respect to which the Attorney General has issued a final cease and desist order which is applicable to such person, partnership, or corporation, then the Attorney General may commence a civil action against such person, partnership, or corporation in a United States District Court or in any court of competent jurisdiction of a State. 
(B)Nature of relief availableThe court in an action under subparagraph (A) shall have jurisdiction to grant such relief as the court finds necessary to redress injury to voters or other persons, partnerships, and corporations resulting from the rule violation or the unfair or deceptive act or practice, as the case may be. Such relief may include, but shall not be limited to, rescission or reformation of contracts, the refund of money or return of property, the payment of damages, and public notification respecting the rule violation or the unfair or deceptive act or practice, as the case may be, including exemplary or punitive damages. 
(5)Relationship to Other Laws 
(A)In generalNothing in this subsection may be construed to authorize or require conduct prohibited under the following laws, or supersede, restrict, or limit— 
(i)the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.); or 
(ii)the Voting Rights Act of 1965 (42 U.S.C. 1973aa et seq.).  
(B)No effect on preclearance or other requirements under voting rights actAny action taken by the Attorney General or a State under this subsection may not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 or any other requirements of such Act. 
(b)Revisions to Current Protections 
(1)Section 2004 of the Revised StatutesSection 2004(b) of the Revised Statutes (42 U.S.C. 1971(b)) is amended— 
(A)by inserting after coerce, the following: knowingly deceive,; and 
(B)by striking or coerce and inserting coerce, or knowingly deceive. 
(2)Title 18, United States Code 
(A)Section 245Section 245 of title 18, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Whoever, whether or not acting under color of law, knowingly deceives or attempts to knowingly deceive any person because he is or has been, or in order to intimidate such person or any other person or class of persons from carrying out an activity specified in subparagraph (A) of subsection (b)(1), shall be punished as provided for a violation of subsection (b)(1)(A).. 
(B)Section 241Section 241 of such title is amended by striking or intimidate and inserting intimidate, or knowingly deceive. 
(c)Enhanced System for Tracking, Documenting, and Monitoring Election Irregularities 
(1)In GeneralThe Attorney General shall direct the Assistant Attorney General for the Civil Rights Division and the Chief of the Voting Section to— 
(A)develop and implement procedures to ensure that the Voting Section has a reliable method of tracking and documenting allegations of voting irregularities and actions taken to address them, including establishing precise categories for recording types of allegations and actions taken, development of instructions on completing the telephone logs, and development and implementation of training for contractors; and 
(B)implement a method to track and report on election monitoring program activities in the Interactive Case Management System. 
(2)Annual ReportsThe Attorney General shall submit annual reports to Congress detailing the implementation of this subsection, including a summary of the tracking and election monitoring activities and a documentation of allegations of voting irregularities. 
4.National Federal write-in absentee ballot 
(a)In general 
(1)In generalTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by adding at the end the following new subtitle: 
 
CAdditional requirements 
321.Use of National Federal write-in absentee ballot 
(a)In generalAny person who is otherwise qualified to vote in a Federal election in a State shall be permitted to use the national Federal write-in absentee ballot prescribed by the Election Assistance Commission under section 297 to cast a vote in an election for Federal office. 
(b)Submission and processing 
(1)In generalExcept as otherwise provided in this section, a national Federal write-in absentee ballot shall be submitted and processed in the manner provided under the standards prescribed by the Commission under section 297(b). 
(2)DeadlineAn otherwise eligible national Federal write-in absentee ballot shall be counted if postmarked or signed before the close of the polls on election day and received by the appropriate State election official on or before the date which is 10 days after the date of the election or the date provided for receipt of absentee ballots under State law, whichever is later. 
(c)Special rulesThe following rules shall apply with respect to national Federal write-in absentee ballots: 
(1)In completing the ballot, the voter may designate a candidate by writing in the name of the candidate or by writing in the name of a political party (in which case the ballot shall be counted for the candidate of that political party). 
(2)In the case of the offices of President and Vice President, a vote for a named candidate or a vote by writing in the name of a political party shall be counted as a vote for the electors supporting the candidate involved. 
(3)Any abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be disregarded in determining the validity of the ballot. 
(d)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(2)Conforming amendmentSection 401 of the Help America Vote Act of 2002 (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and subtitle C. 
(3)Clerical amendmentThe table of contents of title III of such Act is amended by adding at the end the following: 
 
 
Subtitle C—Additional Requirements 
Sec. 321. Use of national Federal write-in absentee ballot. 
(b)National Federal write-in absentee ballot 
(1)In generalTitle II of the Help America Vote Act of 2002 (42 U.S.C. 15321 et seq.) is amended by adding at the end the following new subtitle: 
 
EGuidance and standards 
297.National Federal write-in absentee ballot 
(a)Form of ballotThe Commission shall prescribe a national Federal write-in absentee ballot (including a secrecy envelope and mailing envelope for such ballot) for use in elections for Federal office. 
(b)StandardsThe Commission shall prescribe standards for— 
(1)distributing the national Federal write-in absentee ballot, including standards for distributing such ballot through the Internet; and 
(2)processing and submission of the national Federal write-in absentee ballot.. 
(2)Conforming amendmentSection 202 of the Help America Vote Act of 2002 (42 U.S.C. 15322) is amended by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively, and by inserting after paragraph (4) the following new paragraph: 
 
(5)carrying out the duties described in subtitle E.. 
(3)Clerical amendmentThe table of contents for title II of such Act is amended by adding at the end the following: 
 
 
Subtitle E—Guidance and Standards 
Sec. 297. National Federal write-in absentee ballot. 
(c)Coordination with Uniformed and Overseas Citizens Absentee Voting Act 
(1)In generalThe Presidential designee under the Uniformed and Overseas Absentee Voting Act, in consultation with the Election Assistance Commission, shall facilitate the use and return of the national Federal write-in ballot for absent uniformed service voters and overseas voters so that such voters face no greater difficulties in the submission and processing of their ballots than those faced by absentee voters who reside in the United States. 
(2)DefinitionsThe terms absent uniformed service voter and overseas voter shall have the meanings given such terms by section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973gg–6). 
5.Verified Ballots; Preservation 
(a)Verification 
(1)In generalSection 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the end the following new paragraph: 
 
(7)Verified ballotsIn order to meet the requirements of paragraph (1)(A)(i), on and after January 1, 2007: 
(A)The voting system shall provide an independent means of voter verification which meets the requirements of subparagraph (B) and which allows each voter to verify the accuracy of the ballot before it is cast and counted, and to correct any errors before the record of the ballot is produced and preserved under this paragraph and paragraph (2)(B)(iii). 
(B)A means of voter verification meets the requirements of this subparagraph if the voting system allows the voter to choose from one of the following options to verify the voter’s vote selection: 
(i)A paper record. 
(ii)An audio record. 
(iii)A pictorial record. 
(iv)An electronic record or other means that provides for voter verification that is accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides privacy and independence equal to that provided for other voters. 
(C)Any means of verification described in clause (ii), (iii), or (iv) of subparagraph (B) must provide verification which is equal or superior to verification through the use of a paper record. 
(D)None of the means of verification under this paragraph may employ cryptography in the record.. 
(2)Conforming amendmentClause (i) of section 301(a)(1)(A) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(1)(A)(i)) is amended by inserting and consistent with the requirements of paragraphs (2), (4), and (7) after independent manner. 
(b)Preservation of RecordsSection 301(a)(2)(B)(iii) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(2)(B)(iii)) is amended to read as follows: 
 
(iii)The record produced to meet the requirements of paragraph (1)(A)(i) and this paragraph shall be available as an official record for any audit or recount conducted with respect to any election in which the system is used, and shall be preserved after the voter has verified its accuracy— 
(I)in the case of a paper record, within the polling place on the date of the election in a manner that ensures the security of the votes as verified; and 
(II)in the case of a record described in clause (ii), (iii), or (iv) of paragraph (7)(B), through a method established by the Commission which provides protection of the record equal to or superior to the methods used to preserve paper records.. 
(c)Guidance 
(1)In GeneralSubtitle E of Title II of the Help America Vote Act of 2002, as added by this Act, is amended by adding at the end the following new section: 
 
298.Verified ballots 
(a)StandardsThe Commission shall issue uniform and nondiscriminatory standards— 
(1)for verified ballots required under section 301(a)(7); and 
(2)for meeting the audit requirements of section 301(a)(2). 
(b)AuditsThe standards issued under subsection (a) shall provide for partial audits of the results of elections using the records produced pursuant to section 301(a)(7), and shall provide that those records shall be used for the official count of votes in the event that the tallies derived from the records differ from the tallies otherwise derived from the voting system used in the election involved.. 
(2)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 298. Verified ballots. 
(d)Reports 
(1)Election Assistance CommissionSection 207 of the Help America Vote Act of 2002 (42 U.S.C. 15327) is amended by redesignating paragraph (5) as paragraph (6) and by inserting after paragraph (4) the following new paragraph: 
 
(5)A description of the progress on implementing the verified ballot requirements of section 301(a)(7) and the impact of the use of such requirements on the accessibility, privacy, security, usability, and auditability of voting systems.. 
(2)State reportsSection 258 of the Help America Vote Act of 2002 (42 U.S.C. 15408) is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting ; and, and by adding at the end the following new paragraph: 
 
(4)an analysis and description in the form and manner prescribed by the Commission of the progress on implementing the verified ballot requirements of section 301(a)(7).. 
6.Requirements for counting provisional ballots 
(a)In generalSection 302 of the Help America Vote Act of 2002 (42 U.S.C. 15482) is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection: 
 
(d)Statewide counting of provisional ballotsFor purposes of subsection (a)(4), notwithstanding at which polling place a provisional ballot is cast within the State, the State shall count such ballot if the individual who cast such ballot is otherwise eligible to vote.. 
(b)Effective date 
(1)In generalSubsection (e) of section 302 of the Help America Vote Act of 2002 (42 U.S.C. 15482(e)), as redesignated under subsection (a), is amended by adding at the end the following: 
 
(2)Effective date for statewide counting of provisional ballotsEach State shall be required to comply with the requirements of subsection (d) on and after January 1, 2007.. 
(2)Conforming amendmentSubsection (e) of section 302 of the Help America Vote Act of 2002 (42 U.S.C. 15482(e)), as redesignated under subsection (a), is amended by striking Each and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), each. 
7.Minimum required voting systems and poll workers in polling places 
(a)Minimum Requirements 
(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by this Act, is amended by adding at the end the following new section: 
 
322.Minimum required voting systems and poll workers 
(a)In generalEach State shall provide for the minimum required number of functioning and accurate voting systems and poll workers required in each precinct on the day of any Federal election and on any days during which such State allows early voting for a Federal election in accordance with the standards determined under section 299A. 
(b)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(2)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 322. Minimum required voting systems and poll workers. 
(b)Standards 
(1)In generalSubtitle E of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299.Standards for establishing the minimum required voting systems and poll workers 
(a)In generalThe Commission shall issue standards regarding the minimum number of voting systems and poll workers required in each precinct on the day of any Federal election and on any days during which early voting is allowed for a Federal election. 
(b)DistributionThe standards described in subsection (a) shall provide for a uniform and nondiscriminatory geographic distribution of such systems and workers, based on a ratio of the number of systems and workers per voter, taking into account voter registration statistics for the precinct, the most recent available census data regarding the number of individuals residing within the precinct who are eligible to register to vote, and the level of voter turnout during previous elections held in the precinct. 
(c)DeviationThe standards described in subsection (a) shall permit States, upon providing adequate public notice, to deviate from any allocation requirements in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.. 
(2)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299. Standards for establishing the minimum required voting systems and poll workers. 
8.Election day registration 
(a)Requirement 
(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
323.Election day registration 
(a)In general 
(1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6), each State shall permit any individual on the day of a Federal election— 
(A)to register to vote in such election at the polling place using the form established by the Election Assistance Commission pursuant to section 297; and 
(B)to cast a vote in such election. 
(2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. 
(b)Effective dateEach State shall be required to comply with the requirements of subsection (a) on and after January 1, 2007.. 
(2)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 323. Election Day registration. 
(b)Election day registration form 
(1)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299A.Election day registration formThe Commission shall develop an election day registration form for elections for Federal office.. 
(2)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299A. Election Day registration form. 
9.Integrity of voter registration list 
(a)In GeneralSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
324.Removal from voter registration list 
(a)Public noticeNot later than 45 days before any Federal election, each State shall provide public notice of all names which have been removed from the voter registration list of such State under section 303 since the later of the most recent election for Federal office or the day of the most recent previous public notice provided under this section. 
(b)Notice to individual voters 
(1)In generalNo individual shall be removed from the voter registration list under section 303 unless such individual is first provided with a notice which meets the requirements of paragraph (2). 
(2)Requirements of noticeThe notice required under paragraph (1) shall be— 
(A)provided to each voter in a uniform and nondiscriminatory manner; 
(B)consistent with the requirements of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.); and 
(C)in the form and manner prescribed by the Election Assistance Commission. 
(c)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(b)Clerical AmendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 324. Removal from voter registration list. 
10.Early voting 
(a)Requirements 
(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
325.Early voting 
(a)In generalEach State shall allow individuals to vote in an election for Federal office not less than 15 days prior to the day scheduled for such election in the same manner as voting is allowed on such day. 
(b)Minimum early voting requirementsEach polling place which allows voting prior to the day of a Federal election pursuant to subsection (a) shall— 
(1)allow such voting for no less than 4 hours on each day (other than Sunday); and 
(2)have uniform hours each day for which such voting occurs. 
(c)Application of Election Day Registration to Early VotingA State shall permit individuals to register to vote at each polling place which allows voting prior to the day of a Federal election pursuant to subsection (a) in the same manner as the State is required to permit individuals to register to vote and vote on the day of the election under section 323. 
(d)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(2)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 325. Early voting. 
(b)Standards for early voting 
(1)In generalSubtitle E of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299B.Standards for early voting 
(a)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs. 
(b)DeviationThe standards described in subsection (a) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.. 
(2)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299B. Standards for early voting. 
11.Acceleration of study on election day as a public holiday 
(a)In generalSection 241 of the Help America Vote Act of 2002 (42 U.S.C. 15381) is amended by adding at the end the following new subsection: 
 
(d)Report on election day 
(1)In generalThe report required under subsection (a) with respect to election administration issues described in subsection (b)(10) shall be submitted not later than 6 months after the date of the enactment of the Voting Opportunity and Technology Enhancement Rights Act of 2005. 
(2)Authorization of appropriationsOf the amount authorized to be appropriated under section 210 for fiscal year 2006, $100,000 shall be authorized solely to carry out the purposes of this subsection.. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
12.Improvements to voting systems 
(a)In generalSubparagraph (B) of section 301(a)(1) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(1)(B)) is amended by striking , a punch card voting system, or a central count voting system. 
(b)Clarification of requirements for punch card systemsSubparagraph (A) of section 301(a)(1) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(1)(A)) is amended by inserting punch card voting system, after any. 
13.Voter registration 
(a)In generalParagraph (4) of section 303(b) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(4)) is amended by adding at the end the following new subparagraphs: 
 
(C)ExceptionOn and after January 1, 2007— 
(i)in lieu of the questions and statements required under subparagraph (A), such mail voter registration form shall include an affidavit to be signed by the registrant attesting both to citizenship and age; and 
(ii)subparagraph (B) shall not apply. 
(D)Application to forms developed by StatesFor purposes of section 6(a)(2) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg—4(a)(2)), any form developed and used by a State for the registration of voters in elections for Federal office shall not be considered to meet all of the criteria stated in section 9(b) of such Act unless the form meets the requirements of subparagraph (C).. 
(b)Internet registration 
(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
326.Internet registration 
(a)Internet registrationEach State shall establish a program under which individuals may access and submit voter registration forms electronically through the Internet. 
(b)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(2)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 326. Internet registration. 
(c)Standards for Internet registration 
(1)In generalSubtitle E of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299C.Standards for Internet registration programsThe Commission shall establish standards regarding the design and operation of programs which allow electronic voter registration through the Internet.. 
(2)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299C. Standards for Internet registration programs. 
14.Establishing voter identification 
(a)In general 
(1)In person votingClause (i) of section 303(b)(2)(A) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(2)(A)(i)) is amended by striking or at the end of subclause (I) and by adding at the end the following new subclause: 
 
(III)executes a written affidavit attesting to such individual’s identity; or. 
(2)Voting by mailClause (ii) of section 303(b)(2)(A) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(2)(A)(ii)) is amended by striking or at the end of subclause (I), by striking the period at the end of subclause (II) and inserting ; or, and by adding at the end the following new subclause: 
 
(III)a written affidavit, executed by such individual, attesting to such individual’s identity.. 
(b)Standards for verifying voter information 
(1)In generalSubtitle E of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299D.Voter identificationThe Commission shall develop standards for verifying the identification information required under section 303(a)(5) in connection with the registration of an individual to vote in a Federal election.. 
(2)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299D. Voter identification. 
15.Impartial administration of elections 
(a)Election Administration Requirements 
(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
327.Election administration requirements 
(a)Notice of changes in State election lawsNot later than 15 days prior to any Federal election, each State shall issue a public notice describing all changes in State law affecting the administration of Federal elections since the most recent prior election. 
(b)Observers 
(1)In generalEach State shall allow uniform and nondiscriminatory access to any polling place for purposes of observing a Federal election to— 
(A)voting rights and civil rights organizations; and 
(B)nonpartisan domestic observers and international observers. 
(2)Notice of denial of observation requestEach State shall issue a public notice with respect to any denial of a request by any observer described in paragraph (1) for access to any polling place for purposes of observing a Federal election. Such notice shall be issued not later than 24 hours after such denial. 
(3)No interference with election permittedNothing in this subsection may be construed to permit any individual observing a Federal election pursuant to this subsection to engage in campaign activity at a polling place or interfere in any way with the conduct of the election. 
(c)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(2)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 327. Election administration requirements. 
(b)Study of Administration of Elections by Nonpartisan Boards 
(1)StudyThe Election Assistance Commission shall conduct a study analyzing the feasibility and desirability of requiring States to carry out the administration of elections for Federal office through nonpartisan election boards. 
(2)ReportNot later than January 1, 2007, the Commission shall submit a report to Congress and the relevant committees of Congress on the study conducted under paragraph (1). 
16.Strengthening the Election Assistance Commission 
(a)Budget requests 
(1)In generalPart 1 of subtitle A of title II of the Help America Vote Act of 2002 (42 U.S.C. 15321 et seq.) is amended by inserting after section 209 the following new section: 
 
209A.Submission of budget requestsWhenever the Commission submits any budget estimate or request to the President or the Office of Management and Budget, it shall concurrently transmit a copy of such estimate or request to the Congress and to all relevant committees of the House and Senate.. 
(2)Clerical amendmentThe table of contents for part 1 of subtitle A of title II of such Act is amended by inserting after the item relating to section 209 the following new item: 
 
 
Sec. 209A. Submission of budget requests. 
(b)Exemption from paperwork reduction ActParagraph (1) of section 3502 of title 44, United States Code, is amended by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively, and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)the Election Assistance Commission;. 
(c)RulemakingSection 209 of the Help America Vote Act of 2002 (42 U.S.C. 15239) is amended— 
(1)by striking The Commission and inserting the following: 
 
(a)In generalExcept as provided in subsection (b), the Commission, and 
(2)by inserting at the end the following new subsection: 
 
(b)ExceptionOn and after January 1, 2007, subsection (a) shall not apply to any authority granted under subtitle E of this title or subtitle C of title III.. 
(d)NIST authority 
(1)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299E.Technical supportAt the request of the Commission, the Director of the National Institute of Standards and Technology shall provide the Commission with technical support necessary for the Commission to carry out its duties under this title.. 
(2)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299E. Technical support. 
(e)Authorization of appropriationsSection 210 of the Help America Vote Act of 2002 (42 U.S.C. 15330) is amended by striking for each of fiscal years 2003 through 2005 such sums as may be necessary (but not to exceed $10,000,000 for each such year) and inserting $23,000,000 for fiscal year 2006 (of which $3,000,000 are authorized solely to carry out the purposes of section 299E) and such sums as may be necessary for succeeding fiscal years. 
17.Additional Protections to Ensure Fair Administration of Federal Elections 
(a)Standards and Training for Election Officials Working at Polling Places 
(1)Requiring states to meet standards 
(A)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
328.Standards and Training For Election Officials Working at Polling Places 
(a)In GeneralNo individual shall be permitted to serve as an election official at any polling place used for any election for Federal office, unless the individual is certified as having completed the poll worker training program established by the Commission under section 299F. 
(b)Exception For EmergenciesA State may waive the application of subsection (a) in the case of an emergency. 
(c)Effective DateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(B)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 328. Standards and training for election officials working at polling places. 
(2)Poll worker training program 
(A)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299F.Poll Worker Training Program 
(a)Establishment of ProgramThe Commission shall establish a program for the training of individuals to serve as election officials at polling places used for elections for Federal office, including polling places used on a day during which a State allows early voting for a Federal election in accordance with the standards determined under section 299B. 
(b)Requirements For Certification Under ProgramAn individual may not be certified as having completed the training program established under this section unless the individual meets the following requirements: 
(1)The individual has completed not fewer than 8 hours of training not later than 2 months prior to the date of the election for which the individual will serve as an election official. 
(2)If the polling place at which the individual will serve as an election official uses an electronic or electromechanical voting system, the individual has been trained to check the system’s calibration, power status, and other mechanical features affecting the ability of the system to function properly. 
(3)The individual meets such other requirements as the Commission may establish.. 
(B)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299F. Poll worker training program. 
(b)Requiring Use of Publicly Available Open Source Software in Voting Machines 
(1)Requiring Use of Open Source Software 
(A)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
329.Requiring Use of Publicly Available Open Source Software in Voting Machines 
(a)In GeneralEach State shall ensure that each voting machine used by the State for elections for Federal office uses open source software which may be accessible for inspection by the public, in accordance with standards established by the Commission under section 299G. 
(b)Effective DateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(B)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 329. Requiring use of publicly available open source software in voting machines. 
(2)Establishment of Standards 
(A)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299G.Standards for Publicly Available Open Source Software in Voting MachinesThe Commission shall establish standards for the software used in voting machines for elections for Federal offices, including standards to ensure that all such software is open source software which may be accessible for inspection by the public.. 
(B)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299G. Standards for publicly available open source software in voting machines. 
(c)Standards for Recounting Ballots 
(1)Requiring states to meet standards for recounts 
(A)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
329A.Standards for Conducting Recounts 
(a)In GeneralIn conducting any recount with respect to any election for Federal office in the State, the State shall meet the standards established by the Commission under section 299H. 
(b)Effective DateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(B)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 329A. Standards for conducting recounts. 
(2)Establishment of standards 
(A)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299H.Standards for Recounts in Federal ElectionsThe Commission shall establish standards for the conducting of a recount of the results of any election for Federal office, including standards for determining who may request a recount, who may witness the recount, and the deadline for completing the recount (which, in the case of an election for electors for the President and Vice President, may not be later than 7 business days prior to the deadline referred to in section 12 of title 3, United States Code, for the receipt by the President of the Senate of the certificates of votes and lists referred to in sections 9 and 11 of such title). . 
(B)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299H. Standards for recounts in Federal elections. 
(d)Prohibiting Conflicts of Interest of Entities Involved in Manufacture, Distribution, or Other Activities Relating to Voting Machines 
(1)Prohibiting agreements by states with entities failing to meet anti-conflict of interest standards 
(A)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
329B.Prohibiting Agreements With Entities Failing to Meet Anti-Conflict of Interest Standards for Entities Involved With Voting Machines 
(a)In GeneralIn carrying out an election for Federal office, a State may not enter into any agreement with an entity regarding the manufacture, distribution, installation, servicing, or other activity with respect to a voting machine to be used for the election if the entity is not in compliance with the standards established by the Commission under section 299I for prohibiting conflicts of interest of such entities. 
(b)Effective DateEach State shall be required to comply with the requirements of this section on and after January 1, 2007.. 
(B)Clerical amendmentThe table of contents for subtitle C of title III of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 329B. Prohibiting agreement with entities failing to meet anti-conflict of interest standards for entities involved with voting machines. 
(2)Establishment of standards 
(A)In generalSubtitle E of title II of the Help America Vote Act of 2002, as added and amended by this Act, is amended by adding at the end the following new section: 
 
299I.Standards for Prohibiting Conflicts of Interest of Entities Involved in Manufacture, Distribution, or Other Activities Relating to Voting MachinesThe Commission shall establish standards to prohibit conflicts of interest of entities engaged in the manufacture, distribution, installation, servicing, or other activities with respect to voting machines, including standards to prohibit any such entity from directly or indirectly providing any funds or property (including in-kind funds and property) to any candidate for public office, any political party, any political committee under the Federal Election Campaign Act of 1971, any organization described in section 527 of the Internal Revenue Code of 1986, or any other entity organized for any partisan political purpose.. 
(B)Clerical amendmentThe table of contents for subtitle E of title II of such Act, as added by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 299I. Standards for prohibiting conflicts of interest of entities involved in manufacture, distribution, or other activities relating to voting machines. 
18.Authorization of appropriationsSubsection (a) of section 257 of the Help America Vote Act of 2002 (42 U.S.C. 15408(a)) is amended by adding at the end the following new paragraphs: 
 
(4)For fiscal year 2006, $2,000,000,000. 
(5)For each fiscal year after 2006, such sums as are necessary.. 
19.Effective date This Act and the amendments made by this Act shall take effect on January 1, 2007. 
 
